Chapman, C. J.
The first count is in tort, alleging that the plaintiff is a widow; that in 1863, being over sixty years of age and unable to support herself, she applied to the defendant cor*566poration, as required by their rules and regulations, for admission to the Home for Aged Indigent Females and was received as a permanent inmate and entitled to the rights and privileges thereto appertaining, upon the condition and consideration that she should make a certain payment of money, and transfer to them the property she then possessed; that in November 1863 a certain room in the house was assigned to her and placed in her fii.l possession ; and that in October 1868 she was wrongfully expelled therefrom with her clothing and furniture by the defendants, and they have since refused to furnish further board and necessaries for her.
The second count alleges that she paid the defendants the sum of $240, and delivered to them certain furniture; that she became a permanent inmate of the house and entitled to remain there and be boarded, clothed, nursed, lodged and cared ioi in all respects as her necessities should require, so long as she should live, and that she became an inmate in November 1863, and remained till October 1868, when she was forcibly expelled.
The third count is in contract and sets forth more particularly her right by contract to the room, and the breach of that contract.
In all these counts it is obvious that the alleged contract is the foundation of the plaintiff’s claim. Without raising any technical objections to the declaration, the defendants deny that they, made such contract, and say they are a charitable corporation and received the plaintiff to the Home as an object of their charity and in no other way, and that their refusal to permit her to remain there is for good cause.
The defendants’ act of incorporation is dated April 30, 1849, (St. 1849, c. 162.) An additional act, dated March 18, 1858, (St. 1858, c. 58,) merely authorizes the corporation to hold a greater amount of real estate. The act is entitled “ An act to incorporate the Association for the Relief of Aged, Indigent Females,” and this is all that it contains to indicate its purpose. This indicates a mere charity. Its by-laws are more full. Its funds are derived from voluntary donations, and it has no capital atoek, or provision for making dividends or profits. The services *567of the managers are gratuitous. Its special object is to provide a home for aged indigent females, and its funds are to be appropriated to that purpose and incidental expenses. It has erected a house for the purpose, and the board of managers and their appropriate committees are to determine who are fit subjects to receive this charity, what shall be done to aid them, and on what terms and conditions, and how long they may remain.
The general control of the Home and its inmates is intrusted to the board of managers. The plaintiff’s counsel suggests that they merely keep a boarding-house. If this be so, it is still true that furnishing board, lodging and nursing to needy persons is among the most familiar and useful of charities, and that which constitutes such an institution a charity is that it does not furnish these things for profit. The small amount of money and property required to be furnished by those who enter as inmates, goes to supplement the charitable fund, and falls far short of being a compensation to the defendants for what the inmate receives. Hospitals and schools generally require some payment of this Kind, but are none the less charities on that account.
It is hardly necessary to cite authorities to sustain the point that the institution of the defendants is a charity. The reoent case of Jackson v. Phillips, 14 Allen, 539, discusses the subject fully. See also Odell v. Odell, 10 Allen, 1.
There is nothing before the court to prove the contract set forth in the "declaration. There does not appear to have been either a lease for life or years of any room, or any agreement to furnish board or nursing for any definite period.
The plaintiff, by being admitted as a permanent inmate, became subject to the by-laws and rules of the institution. These rules reserve to the managers the right to dismiss at any time any inmate who should prove disobedient or troublesome. Whether any inmate has proved to be disobedient or troublesome is a question to be finally settled by the managers. Ho previous hearing of the inmate or notice to her is necessary. The requirement that she shall be first kindly admonished is a rule for the guidance of the matron, and does not restrict the power of the noard of managers. The only restriction upon their form of pro*568ceeding is that the intention to pass a vote of removal shall be stated in the notices calling the meeting. Such notice is to be presumed to have been given in the absence of proof to the contrary. There was no offer of proof at the trial or suggestion at the argument that there was any defect in the notice of the meeting at which the vote of dismissal was passed. On the contrary, the removal of the plaintiff is alleged to be the act of the corporation. She therefore shows no legal ground to complain of the proceedings of the corporation or their managers. Moreover as the notice was to the managers and not to her, if it was sufficient for them, it is difficult to see how any defect in it could aid her in this action.

Judgment for the defendants.